Citation Nr: 0422211	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-22 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
arthritis, lumbar spine, with spurring and disc narrowing 
(lower back disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945 and from February 1951 to January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified at a hearing before a 
Decision Review Officer in October 2002.  

At the outset, the Board notes that the veteran's service 
connection claim for lower back disorder was denied in a 
December 1976 rating decision.  The veteran applied to reopen 
his service connection claim in November 1999.  In a March 
2000 rating decision, the RO determined that the veteran 
submitted new and material evidence to reopen his service 
connection claim and then proceeded to deny the claim on the 
merits as not well grounded.  

As the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), however, pursuant to Section 7 of the Veterans Claims 
Assistance Act (VCAA), if a claim that was denied as not well 
grounded between July 14, 1999, and November 9, 2000, and it 
is reconsidered de novo in light of the enactment of the 
VCAA, the claim is readjudicated "as if the denial or 
dismissal had not been made."  Id. at 1343-44.  Similarly, 
the General Counsel of VA has determined, in pertinent part, 
that under section 7(b) of the VCAA, VA, upon request of the 
claimant or upon the motion of the Secretary of Veterans 
Affairs, must readjudicate certain finally decided claim "as 
if the denial or dismissal had not been made."  The General 
Counsel further concluded that the Board need not vacate any 
prior Board decision on a claim being readjudicated under 
section 7(b).  See VAOPGCPREC 03-2001.  In a May 2001 rating 
decision, the RO initiated a readjudication of the March 2000 
decision under the VCAA and denied the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099.  The veteran appealed the May 2001 
rating decision.  

While the RO reopened the service connection claim in the 
March 2000 rating decision, VA and the Board approach the 
denial of service connection under the well-grounded criteria 
as if it had not been made.  See VAOPGCPREC 03-2001.  The RO 
determined that the veteran submitted new and material 
evidence to reopen his service connection claim and performed 
a review of the record on the merits.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's action.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Thus, the 
issue as set forth on the title page of this decision is 
correct.  

In July 2004, the veteran, through his representative, filed 
a motion to advance his appeal on the docket.  In August 
2004, the Board granted this motion.

As will be discussed in greater detail below, the service 
connection claim for lower back disorder is reopened and the 
service connection claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify appellant if further action is required.


FINDINGS OF FACT

1.  By rating decision in December 1976, the RO denied the 
veteran's service connection claim for lower back disorder; 
the decision is final.  

2.  Evidence received since the December 1976 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for lower back disorder.  




CONCLUSIONS OF LAW

1.  The December 1976 rating decision, which denied 
entitlement to service connection for lower back disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
December 1976 rating decision, and the claim of entitlement 
to service connection for lower back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  The Board notes that the veteran 
was not provided with notice pertaining to his new and 
material evidence claim.  However, given the favorable 
outcome set forth below, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the VCAA, would 
not be justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a reopening of his 
service connection claim.

The RO denied service connection for lower back disorder, 
referred to as residuals of a back injury, in December 1976 
on the basis that there was no evidence of a current lower 
back disorder.  The veteran filed a notice of disagreement to 
the December 1976 rating decision.  A SOC was issued in 
January 1977 with notification of appellant rights.  As the 
veteran did not timely file a substantive appeal, the 
decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  However, when a claim 
is the subject of a prior final denial, it may nevertheless 
be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

In November 1999, the veteran submitted a claim to reopen his 
service connection claim for lower back disorder.  When a 
claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).    

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  As the veteran's claim was received prior 
to August 29, 2001, these amendments are not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

Evidence considered prior to the December 1976 rating 
decision included service medical records that did not reveal 
any complaints or treatment for lower back problems in active 
duty service.  Separation examination in January 1952 
indicated that clinical evaluation of the spine was normal 
and otherwise made no reference to chronic lower back 
problems.  Post-service medical evidence included a statement 
from the veteran's wife indicating that the veteran was 
injured in 1951, that he sought and received treatment for 
his lower back in service, and that he continued to have 
lower back problems following service.  In addition, there 
was an October 1976 private medical statement from Carlos A. 
Fernandez, M.D., in which Dr. Fernandez stated that he 
treated the veteran for back trouble on and off since May 
1972.  As noted above, the RO denied the claim because there 
was no evidence of a current lower back disorder.  The RO 
relied on the above evidence in making its determination.

Evidence received since the December 1976 rating decision 
includes numerous treatment records from VA medical center 
from May 1998 to December 1999, private medical records from 
Dean E. Smith, M.D., Jeffrey S. Weislow, D.C., Jacob S. 
Heydemann, M.D, Anthony F. Valdez, M.D., Andrew Palo Fox, 
M.D., and testimony from the veteran and his wife.  In short, 
the medical evidence shows that the veteran has x-ray 
evidence of degenerative joint disease of the lumbar spine as 
early as November 1997, had a spinal injection in November 
1999 and surgery on his lower back in January 2000.  The most 
recent medical evidence dated in January 2000 indicates that 
the veteran has a herniated nucleus pulposus L4-L5, right 
lower extremity L5 radiculopathy.  The above medical evidence 
demonstrates that the veteran has a current diagnosis of a 
lower back disorder.  It is therefore so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, the evidence is material to his claim 
and therefore reopens his service connection claim for lower 
back disorder.




ORDER

The veteran's claim of entitlement to service connection for 
lower back disorder has been reopened.  To this extent only, 
the appeal is granted.  


REMAND

The veteran submitted a statement in August 2002 indicating 
that he received treatment for his lower back disorder from a 
Dr. Bell in August 2002.  Dr. Bell's records do not appear to 
be included in the claims file.  The duty to assist the 
veteran includes the obligation to obtain ongoing treatment 
records while a claim is pending.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Thus, any additional relevant medical 
records should be secured on remand. 

In addition, a VA examination addressing the etiology of the 
veteran's back disorder was not provided.  VA's duty to 
assist the veteran includes obtaining an etiological opinion 
based upon examination and review of the record of evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Therefore, an 
examination is necessary before adjudication on the merits.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the appellant is 
expected to provide and (4) request that 
the appellant provide any evidence in her 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for the disorder at issue 
since 2000.  Specifically, the medical 
treatment provided by Dr. Bell.  The VBA 
AMC should then request all pertinent 
medical records from these providers.  

3.	After completion of #1 and #2 above, 
the veteran
should be afforded a VA examination to 
determine the nature and etiology of the 
veteran's lower back problems.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests and studies should be 
conducted.  The examining physician 
should render an opinion addressing 
whether it is at least as likely as not 
that the veteran's lower back disorder is 
related to service.  In addition, the 
examiner is asked to comment on the 
medical statement provided by Dr. Smith 
dated in July 2001.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinions.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the claims file and re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  The 
Board emphasizes that due to the 
veteran's age, this claim must be 
afforded expeditious treatment.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



